Hunt, J.
The setting aside of an allowance to the widow for first year’s support is a part of the duty of the appraisers in maldng the inventory of the estate, and while an increase or decrease in such allowance is specially provided for by statute, the determination of the question as to whether the person claiming to be the widow is in fact the widow to which such allowance should have been made, can be raised upon an exception to the inventory, and the finding of the probate court upon such exception is ap-pealable to the court of common pleas under Section 6024, Revised Statutes.
The motion to dismiss the appeal is therefore overruled.